DETAILED ACTION
Status of Application
Claim(s) 1, 5-7, 11-13, and 17-21 are examined in this application. Claims 2-4, 8-10, and 14-16 are cancelled. Claims 1, 7, and 13 are amended. This is a Final Office Action in response to Amendments and Arguments filed on 6/30/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. On pages 7-8, Applicant argues in response to the 103 rejections. Applicant argues that amended claim 7, which incorporates former Claim 10, is not disclosed in teaching reference Maynard. Applicant argues that Maynard outputs a message based on a sensed torque; not a calculated torque. Applicant argues, therefore, that Maynard does not teach outputting a warning message when a calculated required steering torque value exceeds a third predetermined value. Applicant’s arguments are not persuasive because Maynard was being used differently than argued. The calculated required steering torque is the maximum torque to maintain the lane as in [0043] as is mapped to the “required steering torque” of the claim amendment. A calculated steering torque less than the “maximum torque to maintain the lane” is a torque value unable to maintain the lane (i.e. “the maximum torque to maintain the lane” would exceed the calculated steering torque. The “sensed” steering torque in [0053] is actually a calculated steering torque as taught in [0036]; therefore, it is read as a “predetermined value” since it is determined previously in time relative to the issuing of a warning message. Paragraph [0053] teaches that a warning message is issued when a calculated, actual steering torque value is less than a calculated maximum value because the torque value of zero NM is less than a calculated maximum value for maintaining a lane. The claim does not require a direct comparison; merely that a warning message is issued in a situation when a predetermined value (calculated, actual torque value) is less than a calculated required steering torque value. Therefore, Mayard teaches the BRI of the claim language.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on 11/08/2018. It is noted that applicant has filed a certified copy of the KR 1020180136466 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 11-13, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayafune (JP 3391013 B2) in view of Varadarajan (US 2004/0201672 A1) further in view of Wilson (US 2016/0031450) and further in view of Maynard et al. (US 2019/0126926 A1).
As per Claim 7, Hayafune discloses a method of controlling a driver assistance apparatus, comprising:		acquiring road information, by a curve detecting means mounted to a vehicle, while the vehicle travels ([0049]).	Hayafune does not disclose:	acquiring, by a camera, lane information of a road on which a vehicle travels, over a predetermined range,	wherein the predetermined range includes a view range of the camera.	However, Varadarajan teaches the aforementioned limitation ([0044-0049, 0072] “Look ahead distance” reads on the predetermined range).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Varadarajan with the motivation of improve the detection of roads ahead of the road.
	Hayafune further discloses:	deriving a radius of curvature of a portion of the road on which the vehicle travels, based on the lane information ([00098-0099]; R; Note that the combination with Varadarajan teaches using the lane line information being received from a sensor);	receiving state information of the vehicle based on at least one other sensor provided in the vehicle ([0032]; vehicle speed sensor 84);	acquiring a current speed of the vehicle from the at least one sensor provided in the vehicle at the time when the radius of curvature of the portion of the road is derived ([0098-0099]; VB);	calculating, based on the current speed of the vehicle and the radius of curvature of the portion of the road, an estimated acceleration of the vehicle for the vehicle to pass the portion of the road at the current speed ([0099] Gypre); and	determining whether control of the vehicle is safe or not based on whether the radius of curvature of the portion of the road is smaller than a first predetermined value and whether the estimated acceleration of the vehicle exceeds a second predetermined value ([0101]);	outputting a warning message through an output device provided in the vehicle when the steering control of the vehicle is unsafe if the radius of curvature of the portion of the road is smaller than the first predetermined value and the estimated acceleration of the vehicle exceeds the second predetermined value ([0101])	Hayafune does not disclose determining whether autonomous steering control of the vehicle is safe or not based on whether the radius of curvature of the portion of the road is smaller than a first predetermined value and whether the estimated acceleration of the vehicle exceeds a second predetermined value and outputting a message when autonomous steering.	However, Wilson teaches a curve speed warning system which determines whether autonomous steering control of the vehicle is safe or not based on road condition data and thereby determining if autonomous driving should be disabled ([0030-0032, 0123-0126] Road condition data includes radius of curvature/speed).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Wilson with the motivation of improving the accuracy and comfort of the system by accounting for variables not available to sensors ([0006]).	Hayafune does not disclose wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	calculate a required steering torque value based on the lane information and the state information, and 	control the output device to output the warning message when the required steering torque value exceeds a third predetermined value.  	However, Maynard et al.  teaches:	calculating a required steering torque value based on the lane information and the state information ([0043]. See also response to Arguments above), and 	controlling the output device to output the warning message when the required steering torque value exceeds a predetermined value ([0053]; Any required torque which results in a message when the user torque is not sufficient. See also response to Arguments above).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Maynard et al. with the motivation of improving the safety for the system and driver.
As per Claim 11, Hayafune discloses the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	determining whether the vehicle departs from a lane, based on the lane information of the road, and controlling the output device to output the warning message when it is determined that the vehicle departs from the lane.  	However, Maynard et al. teaches the aforementioned limitation ([0053]; [0043] discloses that the purpose of the invention is to maintain position in the lane).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Maynard et al. with the motivation of improving the safety for the system and driver.
As per Claim 12, Hayafune does not disclose the method according to claim 7, wherein the outputting of the warning message through the output device provided in the vehicle comprises: 	determining whether a driver holds a steering wheel, based on the state information; and 	controlling the output device to output the warning message based on whether the driver holds the steering wheel.	However, Maynard et al. teaches the aforementioned limitation ([0053-0054]; A message is output in 440 if user torque detected in 435 is not detected (not holding steering wheel) and when the maximum speed is exceeded in 430.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayafune to provide the aforementioned limitations taught by Maynard et al. with the motivation of improving the safety for the system and driver.
As per Claim 20, Hayafune discloses the method according to claim 7, wherein the current speed of the vehicle is acquired at a time when the radius of curvature of the portion of the road is determined, prior to the vehicle reaching the portion of the road ahead ([0098-0099]).
Regarding Claim(s) 1, 5-6, 13, and 17-21: all limitations as recited have been analyzed with respect to Claim(s) 7, 11-12 and 20, respectively. Claim(s) (1, 5-6, and 21) and (13, 17-19) pertain(s) to an apparatus corresponding to the method of Claim(s) 7, 11-12, and 20. Claim(s) (1, 5-6, and 21) and (13, 17-19) do/does not teach or define any new limitations beyond Claim(s) 7, 11-12, and 20, therefore is/are rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619